Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/16/2020 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Liu discloses example temperatures as high as 86° F, whereas the maximum allowed by the claim is 70° F, the examiner points out that Liu discloses a range that includes 70° F and most of the examples given do not exceed 70° F. For instance, example 2 provides a maximum temperature of 20° C or 68° F.
Applicant’s arguments with respect to the Thompson reference have been considered but are moot because the new ground of rejection does not rely on Thompson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-11, 14-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106173079 A), hereinafter Liu, in view of Sato (US 4612200 A), hereinafter Sato, in view of Oldenkamp (US 3199217 A), hereinafter Oldenkamp, and further in view of CannaFreeze (Submitted by the applicant with the IDS of 10/3/2019), hereinafter CannaFreeze.

Regarding claims 1, 4, 14, 16, and 17, Liu discloses a method of cryo-curing a plant (“A method of microwave lyophilization of rose” paragraph [0011]), comprising the steps of:
a. freezing the plant for a period of at least about 1 hour at a temperature of less than about -10° F. (“Freezing step: pre-cooling the flower by freezing the pretreated flower in an environment with a temperature of -35 ° C or less for 7 h to 15 h” paragraph [0013]); 
b. placing the frozen plant on one or more shelves prior to curing (“the rose is placed on the tray for freezing. Preferably, the tray may be provided with a small hole for placing the rose” paragraph [0032] 
c. curing the frozen plant at a temperature maintained below 70° F. under vacuum to obtain the plant having a desired moisture content between about 5% to about 20% by weight (“keep the ambient pressure in the working chamber at 8 Pa – 60 Pa, temperature The working chamber is subjected to microwave heating in the range of 0° C to 30° C until the moisture content of the pre-cooled flowers is below 10%” paragraph [0014]. Example 2 provides a maximum temperature of 20° C in paragraph [0055]), said curing step comprising the steps of: 
before step (i), heating the plant to an initial temperature of about -5° F. to about 10° F. (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0035] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]. 10° F is -12.2° C which is “about” -10° C); 
followed by heating the shelves containing the plant to a second temperature of about 20° F. to about 40° F. (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0035] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]);
(i) heating the plant to a middle temperature of about 30° F. to about 65° F. (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0035] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]. 30° F is -1.1° C which is “about” -5° C); followed by, 
(ii) heating the plant to a high temperature of about 65° F. to less than about 70° F. (“The temperature of the chamber is maintained at 10° C to 20° C” paragraph [0036] and “the microwave heating time of the pre-cooled flowers is 1 h to 4 h” paragraph [0037]).

Liu does not disclose:

before step (i), heating the shelves containing the plant to an initial temperature of about -5° F. to about 10° F. for about 30 minutes to about 2 hours; 
followed by heating the shelves containing the plant to a second temperature of about 20° F. to about 40° F. for about 30 minutes to about 2 hours;
(i) heating the shelves containing the plant to a middle temperature of about 30° F. to about 65° F. for about two to about 4 hours; followed by, 
(ii) heating the shelves containing the plant to a high temperature of about 65° F. to less than about 70° F. for about 8 to about 32 hours; 
wherein curing is performed in about 12 hours; or
wherein the plant is cannabis flowers, cannabis trim material, hops, or berries.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Liu discloses temperatures that are at or near the claimed values, but does not specifically recite the claimed times for which those temperatures are held. Achieving the claimed time/temperature values is a results-effective variable. Sato states “To avoid any change of the texture of the fresh meat or the food being dried, the irradiation of the infrared rays onto the meat or other food is stopped when the temperature of the meat or other food is raised to a temperature which is high enough for satisfactory drying but low enough not to cause detrimental effect on the texture of the fresh meat or other food, such as dissolution and denaturing of the protein contained in the meat, which temperature is for instance in the range of +20° C. to +40° C. Termination of the irradiation may be effected by interrupting the power supply to the infrared ray heater. The heating time necessary for achieving the satisfactory drying of the meat varies considerably depending on various factors such as the size of the equipment used for the drying, the distance from the infrared ray heater to the meat, the heating temperature of the infrared ray heater, the kind and thickness of the meat, and the like. In the examples to be described hereinafter, the heating time was about 8-12 hours” column 4, line 9 emphasis added. Similarly, Oldenkamp teaches “Another object of the present invention is to provide apparatus for heating the products to as high a temperature as they will withstand without heat damage, in order to shorten the process time, while insuring that the maximum safe product temperature will not be exceeded” column 1, line 33. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify temperatures and times, because the selection of temperatures and times to achieve satisfactory and expedient drying without causing damage constitutes the optimization of design parameters, which fails to distinguish the claim.

Liu, as presently modified, does not disclose:
heating the shelves containing the plant; or
wherein the plant is cannabis flowers, cannabis trim material, hops, or berries.

However, Oldenkamp teaches heating the shelves containing the plant (“The heating unit H includes a plurality of hollow shelves or platens 20” column 3, line 22 and “The product F may be slices of meat, fish, or suitably arranged layers of vegetables, mushrooms, or the like” column 3, line 57).

 Liu does not disclose heating the shelves. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for providing heat to the product (conduction, convection, radiation). In this regard, it is noted that Oldenkamp teaches heating the shelves to conduct heat to the product. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Liu with heated shelves since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).



However, CannaFreeze teaches wherein the plant is cannabis flowers, cannabis trim material, hops, or berries (“freeze-dryer from CannaFreeze, customized for cannabis producers and processors”).

In view of CannaFreeze’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plant is cannabis flowers, cannabis trim material, hops, or berries as is taught in CannaFreeze, in the method disclosed by Liu.
One would have been motivated to include wherein the plant is cannabis flowers, cannabis trim material, hops, or berries because CannaFreeze states “Fragile flowers like this gardenia offered insight into how to properly freeze-dry cannabis.” Therefore, a flower freeze-drying method as disclosed by Liu lends itself to application in the field of freeze drying cannabis. Furthermore, CannaFreeze states “while it took DeLong’s colleagues as long as 18 days to hang-dry cannabis plants, the freeze-dried plants were preserved and ready for packaging in less than 24 hours.” Therefore, applying the freeze drying method of Liu to cannabis will significantly reduce preservation time.

Regarding claim 2, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein curing is performed at a pressure between about 50 millibars and about 0.167 millibars (“8 Pa to 60 Pa”).

Regarding claim 6, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein the desired moisture content is about 8% to about 12% by weight (“below 10%”).

Regarding claim 7, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 6, wherein the desired moisture content is about 10% to about 12% by weight (Example 2 recites “A freeze-dried rose having a moisture content of 10% was obtained”).

Regarding claims 8 and 9, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1.

Liu, as modified by Sato, Oldenkamp, and CannaFreeze, does not disclose wherein the cryo-cured plant has a terpene content of about 0.5% to about 4% by weight. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, CannaFreeze teaches “There’s no mineral loss, no vitamin loss, no terpene loss”, but does not specifically recite a terpene content of about 0.5% to about 4% by weight. Achieving a terpene content of about 0.5% to about 4% by weight is a results-effective variable because CannaFreeze conveys that terpenes are a desirable constituent of some plant products. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the terpene content, because the selection of terpene content constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 10, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein freezing is performed for at least about 8 hours (“Freezing step: pre-cooling the flower by freezing the pretreated flower in an environment with a temperature of -35 ° C or less for 7 h to 15 h”).

Regarding claim 11, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 10, wherein freezing is performed for about 10 to about 24 hours (“Freezing step: pre-

Regarding claim 15, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein curing is performed in about 36 hours or less (4-5 hours pre-microwave and 1-4 hours microwave gives a total range of 5-9 hours curing time).

Regarding claim 18, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein freezing and curing is performed in about 46 hours or less (7-15 hours freezing, 4-5 hours pre-microwave and 1-4 hours microwave gives a total range of 12-24 hours).

Regarding claim 19, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein freezing and curing is performed in about 24 hours to about 36 hours (7-15 hours freezing, 4-5 hours pre-microwave and 1-4 hours microwave gives a total range of 12-24 hours).

Regarding claim 22, Liu discloses a method of cryo-curing a plant (“A method of microwave lyophilization of rose” paragraph [0011]), comprising the steps of:
a. freezing the plant for a period of at least about 1 hour at a temperature of less than about -10 F. (“Freezing step: pre-cooling the flower by freezing the pretreated flower in an environment with a temperature of -35 ° C or less for 7 h to 15 h” paragraph [0013]); 
b. placing the frozen plant on one or more shelves prior to curing (“the rose is placed on the tray for freezing. Preferably, the tray may be provided with a small hole for placing the rose” paragraph [0032] and “The trays with roses are intermittently rotated during microwave heating to ensure uniform heating of the roses” paragraph [0036]); and 
c. curing the frozen plant at a temperature maintained below 70° F. under vacuum to obtain the plant having a desired moisture content between about 5% to about 20% by weight (“keep the ambient pressure in the working chamber at 8 Pa – 60 Pa, temperature The working chamber is subjected to microwave heating in the range of 0° C to 30° C until the moisture content of the pre-cooled flowers is 
heating the plant to an initial temperature of about -5° F. to about 10° F. (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0035] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]. 10° F is -12.2° C which is “about” -10° C); 
heating the plant to a second temperature of about 20° F. to about 40° F. (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0035] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]); 
heating the plant to a middle temperature of about 30° F. to about 65° F. (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0035] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]. 30° F is -1.1° C which is “about” -5° C); and 
heating the plant to a high temperature of about 65° F. to less than about 70° F. (“The temperature of the chamber is maintained at 10° C to 20° C” paragraph [0036] and “the microwave heating time of the pre-cooled flowers is 1 h to 4 h” paragraph [0037]), and 
wherein the plant is cured to a desired moisture content of about 5% to about 20% by weight (“below 10%”).

Liu does not disclose:
heating the shelves containing the plant to an initial temperature of about -5° F. to about 10° F. for about 30 minutes to about 2 hours; 
heating the shelves containing the plant to a second temperature of about 20° F. to about 40° F. for about 30 minutes to about 2 hours; 

heating the shelves containing the plant to a high temperature of about 65° F. to less than about 70° F. for about 8 to about 32 hours, or
wherein the plant is cannabis or hops.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Liu discloses temperatures that are at or near the claimed values, but does not specifically recite the claimed times for which those temperatures are held. Achieving the claimed time/temperature values is a results-effective variable. Sato states “To avoid any change of the texture of the fresh meat or the food being dried, the irradiation of the infrared rays onto the meat or other food is stopped when the temperature of the meat or other food is raised to a temperature which is high enough for satisfactory drying but low enough not to cause detrimental effect on the texture of the fresh meat or other food, such as dissolution and denaturing of the protein contained in the meat, which temperature is for instance in the range of +20° C. to +40° C. Termination of the irradiation may be effected by interrupting the power supply to the infrared ray heater. The heating time necessary for achieving the satisfactory drying of the meat varies considerably depending on various factors such as the size of the equipment used for the drying, the distance from the infrared ray heater to the meat, the heating temperature of the infrared ray heater, the kind and thickness of the meat, and the like. In the examples to be described hereinafter, the heating time was about 8-12 hours” column 4, line 9 emphasis added. Similarly, Oldenkamp teaches “Another object of the present invention is to provide apparatus for heating the products to as high a temperature as they will withstand without heat damage, in order to shorten the process time, while insuring that the maximum 

Liu, as presently modified, does not disclose:
heating the shelves containing the plant; or
wherein the plant is cannabis or hops.

However, Oldenkamp teaches heating the shelves containing the plant (“The heating unit H includes a plurality of hollow shelves or platens 20” column 3, line 22 and “The product F may be slices of meat, fish, or suitably arranged layers of vegetables, mushrooms, or the like” column 3, line 57).

 Liu does not disclose heating the shelves. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for providing heat to the product (conduction, convection, radiation). In this regard, it is noted that Oldenkamp teaches heating the shelves to conduct heat to the product. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Liu with heated shelves since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Liu, as modified by Sato and Oldenkamp, does not disclose wherein wherein the plant is cannabis, hops, or berries.

However, CannaFreeze teaches wherein the plant is wherein the plant is cannabis, hops, or berries (“freeze-dryer from CannaFreeze, customized for cannabis producers and processors”).


One would have been motivated to include wherein the plant is wherein the plant is cannabis, hops, or berries because CannaFreeze states “Fragile flowers like this gardenia offered insight into how to properly freeze-dry cannabis.” Therefore, a flower freeze-drying method as disclosed by Liu lends itself to application in the field of freeze drying cannabis. Furthermore, CannaFreeze states “while it took DeLong’s colleagues as long as 18 days to hang-dry cannabis plants, the freeze-dried plants were preserved and ready for packaging in less than 24 hours.” Therefore, applying the freeze drying method of Liu to cannabis will significantly reduce preservation time.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Sato, and further in view of CannaFreeze.

Regarding claim 20, Liu discloses a method of cryo-curing a plant (“A method of microwave lyophilization of rose” paragraph [0011]), comprising the steps of:
a. freezing the plant for a period of at least about 8 hours at a temperature of about -40° F. to about -20° F. (“Freezing step: pre-cooling the flower by freezing the pretreated flower in an environment with a temperature of -35 ° C or less for 7 h to 15 h” paragraph [0013]); and 
b. curing the frozen plant at a temperature maintained below 70° F. under vacuum (“keep the ambient pressure in the working chamber at 8 Pa – 60 Pa, temperature The working chamber is subjected to microwave heating in the range of 0° C to 30° C until the moisture content of the pre-cooled flowers is below 10%” paragraph [0014]. Example 2 provides a maximum temperature of 20° C in paragraph [0055]) by: 
(i) heating the plant to a middle temperature of about 30° F. to about 65° F. (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0035] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 
(ii) heating the plant to a high temperature of about 65° F. to less than about 70° F. (“The temperature of the chamber is maintained at 10° C to 20° C” paragraph [0036] and “the microwave heating time of the pre-cooled flowers is 1 h to 4 h” paragraph [0037]); and
wherein the plant is cured to a desired moisture content of about 5% to about 20% by weight (“below 10%”).

Liu does not disclose:
(i) heating the plant to a middle temperature of about 30° F. to about 65° F. for about two to about 4 hours; and 
(ii) heating the plant to a high temperature of about 65° F. to less than about 70° F. for about 8 to about 32 hours; or 
wherein the plant is cannabis, hops, or berries.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Liu discloses temperatures that are at or near the claimed values, but does not specifically recite the claimed times for which those temperatures are held. Achieving the claimed time/temperature values is a results-effective variable. Sato states “To avoid any change of the texture of the fresh meat or the food being dried, the irradiation of the infrared rays onto the meat or other food is stopped when the temperature of the meat or other food is raised to a temperature which is high enough for satisfactory drying but low enough not to cause detrimental effect on the texture of the fresh meat or other food, such as dissolution heating time necessary for achieving the satisfactory drying of the meat varies considerably depending on various factors such as the size of the equipment used for the drying, the distance from the infrared ray heater to the meat, the heating temperature of the infrared ray heater, the kind and thickness of the meat, and the like. In the examples to be described hereinafter, the heating time was about 8-12 hours” column 4, line 9 emphasis added. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify temperatures and times, because the selection of temperatures and times to achieve satisfactory and expedient drying without causing damage constitutes the optimization of design parameters, which fails to distinguish the claim.

Liu, as modified by Sato, does not disclose wherein the plant is cannabis, hops, or berries.

However, CannaFreeze teaches wherein the plant is wherein the plant is cannabis, hops, or berries (“freeze-dryer from CannaFreeze, customized for cannabis producers and processors”).

In view of CannaFreeze’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plant is wherein the plant is cannabis, hops, or berries as is taught in CannaFreeze, in the method disclosed by Liu.
One would have been motivated to include wherein the plant is wherein the plant is cannabis, hops, or berries because CannaFreeze states “Fragile flowers like this gardenia offered insight into how to properly freeze-dry cannabis.” Therefore, a flower freeze-drying method as disclosed by Liu lends itself to application in the field of freeze drying cannabis. Furthermore, CannaFreeze states “while it took DeLong’s colleagues as long as 18 days to hang-dry cannabis plants, the freeze-dried plants were preserved and ready for packaging in less than 24 hours.” Therefore, applying the freeze drying method of Liu to cannabis will significantly reduce preservation time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The references cited in the previous action 
Hernandez (US 3376652 A) “Thus, there remains for consideration the system of heat transfer employing the direct conduction method. As used hereinafter, the term "conduction" is meant in a direct sense and is not to be confused with those elements of indirect conduction resulting from the use of infrared radiant or microwave radiant heat wherein the application of heat to an ice front may occur by conduction via an already partially or even completely dried portion of the product” column 3, line 66
Musher (US 2278472 A) “The Pressure also may be considerably varied, as, for example, from about 30 or 40 pounds per 65 square inch to 200 to 300 pounds per square inch, although the pressure, temperature, length of time involved, and other conditions may be adjusted to whatever amounts and conditions are necessary to produce the desired results, and depending upon the characteristics of the products treated” page 4, column 2, line 63
Rey (US 3078586 A) “The efficiency and production rate of the apparatus are both increased because the operating temperature is at all times maintained at a value very closely approximating the desirable optimum, positively averting the danger of thawing and resulting damage to the substance while at the same time maintaining the fastest operating rate consistent with safety” column 3, line 59
Dhanaraj (US 20150258142 A1) “The temperature was then ramped to a shelf temperature of minus five (5) degrees Celsius and held for 2 hours with vacuum set to 50 mT. The temperature was then ramped to a shelf temperature of zero (0) degrees Celsius and held for 90 minutes with vacuum set to 50 mT. The temperature was then ramped to a shelf temperature of ten (10) degrees Celsius and held for 90 minutes with vacuum set to 50 mT. The temperature was then ramped to a shelf temperature of twenty (20) degrees Celsius and held for 60 minutes with vacuum set to 50 mT” paragraph [0046]



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799